Third District Court of Appeal
                               State of Florida

                           Opinion filed May 30, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-2405
                         Lower Tribunal No. 16-14993
                             ________________


             Daniel Wolentarski and Maria Wolentarski,
                                   Appellants,

                                        vs.

          Anchor Property & Casualty Insurance Company,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

       Dieppa Law Firm P.A., and Eduardo E. Dieppa III; Tabares Law P.A., and
Jasiel Tabares, for appellants.

      Groelle & Salmon, P.A., and Robert Groelle and Bethany C. Ruiz, for
appellee.


Before ROTHENBERG, C.J., and SUAREZ and LOGUE, JJ.

     ROTHENBERG, C.J.
      Daniel and Maria Wolentarski (“the appellants”) appeal the final judgment

entered in favor of Anchor Property & Casualty Insurance Company (“Anchor”)

issued after the trial court entered summary judgment in favor of Anchor. Because

the appellants failed to timely submit any evidence or filings in opposition to

Anchor’s motion for summary judgment, there was no record evidence of a

material issue of disputed fact.   The trial court, therefore, correctly granted

Anchor’s motion for summary judgment. See Fla. R. Civ. P. 1.510(c) (providing

that evidence in opposition to summary judgment must be served at least five days

prior to the day of the hearing or delivered no later than 5:00 p.m. two business

days prior to the date of the hearing); Deshazior v. Sch. Bd. of Miami-Dade Cty,

Fla., 217 So. 3d 151, 152 (Fla. 3d DCA 2017) (holding that the trial court’s

decision not to consider an untimely affidavit in opposition to a motion for

summary judgment was not an abuse of discretion).

      Affirmed.




                                       2